Hetelekides v County of Ontario (2021 NY Slip Op 04337)





Hetelekides v County of Ontario


2021 NY Slip Op 04337


Decided on July 9, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 9, 2021

PRESENT: CENTRA, J.P., LINDLEY, CURRAN, AND BANNISTER, JJ. (Filed July 9, 2021.) 


MOTION NO. (1119/20) CA 20-00680.

[*1]KRYSTALO HETELEKIDES, INDIVIDUALLY AND AS THE EXECUTRIX OF THE ESTATE OF DEMETRIOS HETELEKIDES, ALSO KNOWN AS JIMMY HETELEKIDES, DECEASED, PLAINTIFF-RESPONDENT-APPELLANT, 
vCOUNTY OF ONTARIO AND GARY G. BAXTER, AS TREASURER OF COUNTY OF ONTARIO, DEFENDANTS-APPELLANTS-RESPONDENTS.

MEMORANDUM AND ORDER
Motion for leave to appeal to the Court of Appeals denied.